OPINION
BELCHER, Commissioner.
This is an appeal by the sureties from a judgment in a bond forfeiture case.
Rule 414, Texas Rules of Civil Procedure, requires that appellant’s brief be filed in the appellate court within 30 days after the filing of the transcript. This procedure is applicable in bond forfeiture cases. Art. 44.44, Vernon’s Ann.C.C.P. No brief was filed in this cause within the time required.
The record as presented authorizes a dismissal of the appeal. Rule 415, R.C.P.; Newton v. State, Tex.Cr.App., 382 S.W.2d 926; Aguirre v. State, Tex.Cr.App., 399 S.W.2d 804.
The appeal is dismissed.
Opinion approved by the Court.